AT&T Call Protect

‘CALLLOG

 

All seal lis

0
DO
0
4
4
4
A)

270.697.8730
Kentucky

Joe
Mobile

Joe
Mobile

Joe
Mobile

270.697.8730
Kentucky

270.697.8730
Kentucky

Joe
Mahila

UH

BLOCK

 

F laqg ad

> 3 By ie ml ;

LOOKUP

 

 
  

Blocked

08:55 AM
Manually Blocked

08:50 AM
Manually Blocked

08:50 AM
Manually Blocked

08:48 AM
Manually Blocked

08:02 AM
Manually Blocked

08:02 AM
Manually Blocked

08:01 AM
Mantiialhs: Rlacbad

¢

lay ‘ss + &.

 
 

 

mA Spam Risk
259.588.4296

 

270,697.8730

Kentucky

270.697.8730
. Kentucky

joe
Mobile

D
D Won
DO

Joe
Mobile

LOOKUP

08:01 AM
Manually Blocked

 

116 AM
Auto-blocked

 

05/27/2020
Manually Blocked

05/27/2020
Manually Blocked

05/27/2020
Manually Blocked

05/27/2020
Manually Blocked

05/27/2020
Manually Blocked

Call log displays history for last 30 days.
